Citation Nr: 1025179	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for osteoarthritis of 
the lumbar spine, status post laminectomy at L4-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active military service from July 1953 to January 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Fort 
Harrison, Montana.  

In the Veteran's substantive appeal (VA Form 9), dated in March 
2007, he indicated that he desired a hearing before the Board at 
the RO (Travel Board hearing ).  In a BVA Hearing Clarification 
Form, dated in May 2009, the Veteran indicated that he desired a 
videoconference hearing in lieu of a Travel Board hearing.  
However, in a subsequent BVA Hearing Clarification Form, dated in 
June 2009, the Veteran withdrew his request for a hearing and 
requested that his case be forwarded to the Board.

In an April 2009 supplemental statement of the case (SSOC), the 
RO determined that new and material evidence had been submitted 
and reopened the Veteran's claim for service connection for 
osteoarthritis of the lumbar spine, status post laminectomy at 
L4-5.  In addition, the RO denied the aforementioned claim on the 
merits.

Irrespective of the RO's actions, the Board must still determine 
whether new and material evidence has been received to reopen the 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  Thus, the issue 
on appeal has been characterized as set forth on the title page.




In August 2009, November 2009, and February 2010, after the 
Veteran's appeal was certified to the Board, the Veteran 
submitted statements in which he contended that he had injured 
his back during service and that he currently had a back 
disability that was related to his period of service, 
specifically to his in-service back injury.  Although he did not 
expressly waive RO consideration, the Board observes that these 
contentions are duplicative of the Veteran's previous 
contentions, already documented in the claims file.  As such, 
obtaining a waiver is not necessary in order for the Board to 
proceed with a decision on this matter.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an October 1985 decision, the Board denied the Veteran's 
application to reopen his claim for service connection for 
osteoarthritis of the lumbar spine, status post laminectomy at 
L4-5.   

2.  In May 2006, the Veteran filed an application to reopen his 
claim for service connection for a back disability.  

3.  The evidence received since the October 1985 decision, when 
considered by itself, or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for osteoarthritis 
of the lumbar spine, status post laminectomy at L4-5, and it does 
not raise a reasonable possibility of substantiating the claim.







CONCLUSIONS OF LAW

1.  The October 1985 decision, in which the Board denied the 
Veteran's application to reopen his claim for service connection 
for osteoarthritis of the lumbar spine, status post laminectomy 
at L4-5, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2009).

2.  The evidence received since the October 1985 Board decision 
is not new and material; the claim for service connection for 
osteoarthritis of the lumbar spine, status post laminectomy at 
L4-5 is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim. VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 
2006 letter sent to the Veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which held, in part, that VA's duty to notify a claimant seeking 
to reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  The Court further held 
that VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
November 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, the November 2006 letter informed him about how VA 
determines effective dates and disability ratings, as required by 
Dingess. 

The November 2006 notification letter also informed the Veteran 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined "new and material" 
evidence.  The November 2006 notification letter specifically 
included affirmative statements of the evidence, not previously 
of record, needed to reopen his claim.  The RO indicated that the 
Veteran's claim was previously denied because the evidence did 
not reflect that his back disability was related to his period of 
service.  According to the RO, the evidence the Veteran needed to 
submit would include medical evidence showing that his back 
disability was incurred in or aggravated by service.  Thus, the 
Board determines that the November 2006 letter satisfies the Kent 
requirements by apprising the Veteran of both the new and 
material evidence standard, as well as the information required 
to substantiate his entitlement to the underlying claim.  Kent, 
20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." The 
Board recognizes that written notice was provided in November 
2006, after the decision that is the subject of this appeal.  
However, despite any timing deficiency with respect to this 
notice, the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, as the Board concludes 
below that new and material evidence has not been submitted to 
reopen the claim for service connection for a back disability, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the . . . claim").  
This duty includes assisting the veteran in obtaining records and 
providing medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various duties to 
claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the new and material claims, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a 
medical opinion in a claim to reopen a finally adjudicated issue, 
as in this case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Because the Board has determined that the Veteran has not 
presented new and material evidence to reopen the claim for 
service connection for a back disability, there is no duty to 
provide an examination or medical opinion.  Id.  Nevertheless, in 
March 2009, the Veteran in fact did receive a VA examination 
which was thorough in nature and provided a competent opinion 
addressing the contended causal relationship between service and 
the Veteran's back disability.  

The evidence of record also includes a Memorandum from the RO, 
dated in February 2009.  In the Memorandum, the RO made a formal 
finding that the Veteran's VA Medical Center (VAMC) treatment 
records from the Seattle and Anchorage VAMCs could not be 
obtained.  In this regard, the Veteran had reported that he had 
received treatment from the aforementioned VAMCs in 1958.  In 
September 2007, the RO requested all records pertaining to the 
Veteran from 1958 to the present from the Puget Sound VA 
Healthcare System and the Anchorage VAMC.  In a return response, 
the Puget Sound VA Healthcare System indicated that no records 
were retrievable under the Veteran's name or file number.  In 
addition, in a return response from the Anchorage VAMC, they 
noted that there was no information available and that the 
Veteran did not receive treatment at their facility.  In the 
February 2009 Memorandum, the RO also made a formal finding that 
the Veteran's records from the Social Security Administration 
(SSA) could not be obtained.  In this regard, the Veteran had 
noted that he was receiving disability benefits from the SSA in 
1977.  In September 2007, the RO requested copies of any/all 
medical and other evidence related to the Veteran.  In a return 
response, the SSA reported that medical records had been 
destroyed.  Thus, in light of the above, further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The Veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 Vet. 
App. at 384.


II.  New and Material Claim

A. Law and Regulations - Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.





B.  Factual Background

The Veteran's original claim of entitlement to service connection 
for osteoarthritis of the lumbar spine, status post laminectomy 
at L4-5 was denied in an April 1978 rating action.  By a December 
1979 rating action, the RO continued to deny the aforementioned 
claim.  The RO noted that although the Veteran's service 
treatment records showed that he had a pilonidal cyst removed 
from his lower back, the records were negative for any complaints 
or findings of any disability of the back.  In addition, the 
evidence of record reflected that the Veteran injured his back in 
1974 in a work-related injury and underwent two laminectomies in 
1976.  According to the RO, there was no evidence of record 
showing a relationship between the Veteran's then-current back 
disability and his period of service.  The Veteran subsequently 
filed a timely appeal.  By an August 1980 decision, the Board 
concluded that the Veteran's then-current back disability was not 
incurred in or aggravated by his period of service.  The Board 
reported that the Veteran's service separation examination did 
not show any abnormalities in the musculoskeletal system or 
spinal area.  The Board also noted that there was no causal 
relationship between the 1956 cystectomy and the Veteran's 
laminectomies in 1976.  According to the Board, the medical 
evidence indicated that the onset of the Veteran's back 
disability was in October 1975, many years after his separation 
from service.  In decisions dated in July 1984 and October 1985, 
the Board continued to deny the Veteran's application to reopen 
his claim for service connection for osteoarthritis of the lumbar 
spine, status post laminectomy at L4-5.  The aforementioned Board 
decisions are final.  38 U.S.C.A. § 7104. 

In May 1992, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for a back disability.  In an 
August 1992 letter, the RO stated that if the Veteran wished to 
pursue his claim to reopen the issue of entitlement to service 
connection for a back disability, it was necessary for him to 
submit medical evidence that he had a back disability that was 
incurred in or aggravated by his military service.  The RO noted 
they would be unable to take further action until new and 
material evidence had been submitted.  The Veteran failed to 
submit any evidence within one year after the date of this 
request, and therefore, the claim is considered abandoned.  See 
38 C.F.R. § 3.158(a) (2009).  Thus, the most recent final denial 
was the October 1985 Board decision.   

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108.  Because the October 1985 Board decision was the last final 
disallowance, the Board must review all of the evidence submitted 
since that decision to determine whether the Veteran's claim for 
service connection for osteoarthritis of the lumbar spine, status 
post laminectomy at L4-5, should be reopened and re-adjudicated 
on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the October 1985 Board 
decision consisted of the Veteran's service treatment records, 
private medical records, dated from January to October 1975, a 
private medical statement from J.S.B., M.D., dated in March 1977, 
a decision from the Nevada Industrial Commission, dated in July 
1977, a VAMC Hospital Summary, dated in August 1977, statements 
from the Veteran, dated in October 1977 and January 1980, VA 
examination reports, dated in January 1978 and August 1984, a 
private medical letter from F.H.S., M.D., dated in March 1983, 
and numerous lay statements from friends, family, and former co-
workers of the Veteran.    

The Veteran's service treatment records are negative for any 
complaints or findings of a back disability, to include 
osteoarthritis of the lumbar spine.  The records show that in 
August 1956, it was noted that the Veteran had been thrown from a 
horse.  The findings at that time only pertained to his right 
knee.  In November 1956, the Veteran was hospitalized with a 
history of pain and intermittent bloody and purulent discharge at 
the base of his spine since May 1956.  He was diagnosed with a 
pilonidal cyst and underwent surgery to have the cyst excised.  
In June 1957, it was reported that the Veteran had suffered a 
rodeo injury two weeks earlier which involved his left knee.  In 
December 1957, the Veteran underwent a separation examination.  
At that time, the Veteran's spine and other musculoskeletal 
system were clinically evaluated as "normal."  There was a scar 
where the pilonidal cyst was excised.       

In a decision from the Nevada Industrial Commission, dated in 
July 1977, it was noted that in December 1974, the Veteran, while 
in the course and scope of his employment as a miner, strained 
his back while lifting a boulder.  In February 1976, a 
laminectomy at L4-5 was performed.  In April 1976, a repeat 
laminectomy was performed.  Attached to the decision were private 
medical records, dated from January to October 1975, which showed 
treatment of the Veteran's back after his injury.  The records 
reflect that in January 1975, x-rays were taken of the Veteran's 
spine which were reported to be negative except for a very tall 
facet joint of L5-S1 on the right.  In addition, also attached to 
the decision was a private medical statement from Dr. J.S. B., 
dated in March 1977.  In the statement, Dr. B. indicated that 
despite the sizable amount of disc removed at the time of the 
Veteran's laminectomies, the Veteran had failed to do well.  He 
continued to have chronic low back pain that radiated to his 
lower extremities.  According to Dr. B., the Veteran was 
suffering from a "cauda equina" syndrome which was usually 
interpreted to mean that the lower lumbar and sacral nerve roots 
were entrapped by scar tissue.  Dr. B. reported that the Veteran 
was left with extensive disability which rendered it virtually 
impossible for him to perform those sorts of work which required 
anything more than minimal use of his low back.       

A VAMC Hospital Summary shows that in August 1977, the Veteran 
was hospitalized for two days.  Upon admission, he stated that he 
had experienced a work-related back injury in December 1974 while 
trying to get a boulder off a track.  He noted that following the 
injury, he developed chronic back pain.  Upon the Veteran's 
discharge, the pertinet diagnosis was residuals of two 
laminectomies for lumbar disk, with persistent pain.     

In a statement from the Veteran, dated in October 1977, he noted 
that he had a "back operation" during service.  He indicated 
that in 1974, he injured his back in a work-related injury and 
had to undergo subsequent back surgeries.  According to the 
Veteran, following his surgeries, his physician told him that he 
had a lot of scar tissue and that his nerves were entrapped in 
the scar tissue.  The physician also reported that some of the 
scar tissue could have been from the Veteran's in-service back 
operation.  

In January 1978, the Veteran underwent a VA examination.  At that 
time, the examiner stated that according to the Veteran, he had 
suffered a back injury during service while in a rodeo.  The 
Veteran re-injured his back in 1974 in a work-related accident.  
The Veteran underwent a back operation at which time he was told 
that he had damage to an intervertebral disc and that he had 
suffered considerable damage as a result of that.  He 
subsequently underwent a second back operation, with no sustained 
relief.  The Veteran had chronic back pain and had been unable to 
work because of his back symptomatology.  Following the physical 
examination, the examiner diagnosed the Veteran with the 
following: (1) pilonidal cystectomy with residual scar, (2) 
lumbar laminectomy, (3) chronic low back pain, in part secondary 
to osteoarthritis of the spine, and (4) possible nerve root 
impingement in the past, with no apparent abnormalities at the 
present time.       

By an April 1978 rating action, the RO granted service connection 
for a scar, post operative residual of excision of pilonidal 
cyst.   

In a statement from the Veteran, received in January 1980, the 
Veteran stated that in 1956, while he was still in the military, 
he was on leave when he injured his back riding a bull in a 
rodeo.  The Veteran indicated that after the injury, he developed 
chronic back pain and had to undergo surgery.  According to the 
Veteran, when he injured his back many years later in a work-
related injury, he was told that his back was full of scar tissue 
from his previous in-service back surgery.  

In support of his claim for service connection for a back 
disability, the Veteran submitted numerous lay statements from 
friends, family, and former co-workers in which they supported 
the Veteran's contention that he had injured his back during 
service and that he currently had a back disability that was 
related to his period of service, specifically to his in-service 
back injury.     

In a private medical letter from Dr. F.H.S., dated in March 1983, 
Dr. S. stated that he had recently treated the Veteran for back 
complaints.  Dr. S. indicated that in 1956, while on leave, the 
Veteran was thrown from a bull and injured his back.  The Veteran 
subsequently developed chronic back pain but he did not seek 
medical attention because that was discouraged in the military.  
He did have surgery for pilonidal cysts in 1956 which he thought 
would give him some relief from his back pain.  However, the 
Veteran continued to experience chronic back pain.  In 1959, 
approximately one year after his discharge, the Veteran bent over 
to pick up a drill bit and collapsed.  Following that incident, 
he had persistent back pain.  In 1977, the Vetera had two 
laminectomies for herniated discs.  In light of the above, Dr. S. 
stated that the Veteran initially injured his back in 1956 while 
on leave.  According to Dr. S., the histories that the Veteran's 
back pain continued through the remainder of his stay in the 
military, and from the time of his discharge until the acute 
episode in 1959, were related.  

In August 1984, the Veteran underwent a VA examination.  At that 
time, an x-ray of the Veteran's lumbar spine was reported to show 
scattered anterior osteophytes indicating degenerative arthritis.   

Evidence received subsequent to the October 1985 Board decision 
consists of private medical records, dated from January to April 
1975, VAMC outpatient treatment records, dated in January 1986, 
and from September 1999 to April 2009, private medical records, 
dated in July 1997, private medical treatment records, dated from 
April 2006 to June 2007, a letter from the Veteran, dated in May 
2006, lay statements from the Veteran's wife, brother, daughter, 
and granddaughter, dated in May and June 2006, a September 2006 
letter from Mr. D.M., a former colleague of the Veteran, a 
private medical record, dated in August 2006, private medical 
records, dated in July 2007, a private medical statement from 
J.N.D., M.D., dated in September 2007, and a VA examination 
report, dated in March 2009.  

Private medical treatment records, dated from April 2006 to June 
2007, show that in April 2006, the Veteran had a magnetic 
resonance imaging (MRI) taken of his lumbar spine.  The MRI was 
reported to show tremendous degenerative disc disease that was 
most severe at the L3-4 level where the interspace was narrowed.  
There was associated central spinal stenosis and neural foraminal 
stenosis.  There was also degenerative narrowing at the L4-5 
level with some mild neural foraminal stenosis.  Lastly, there 
was facet hypertrophy throughout the lumbar spine, neural 
foraminal narrowing at L4-5, and a moderate disk bulge at the L5-
S1 level.   

In a letter from the Veteran, dated in May 2006, the Veteran 
stated that in 1956, while on leave, he fell off a bull and 
injured his back.  He noted that after the injury, he developed 
chronic back pain.  The Veteran maintained that he currently had 
a back disability that was related to his in-service back injury.  
He submitted a statement from his brother, also dated in May 
2006, in support of his contentions.  In the statement, the 
Veteran's brother noted that the Veteran injured his back when he 
was thrown from a bull in 1956.  The Veteran subsequently 
developed chronic back pain and had to have two back surgeries in 
1976.  In June 2006, the Veteran submitted additional statements 
from his wife, daughter, and granddaughter, all which supported 
his contention that he had a back disability that was related to 
his in-service back injury.        

In June 2006, the Veteran underwent a VA examination.  At that 
time, he was diagnosed with degenerative disc disease of the 
lumbosacral spine.   

In a letter from Mr. D.M., dated in September 2006, Mr. M. stated 
that the Veteran was a past employee of King Kool Refrigeration.  
According to Mr. M., the Veteran was hired in 1979 as an 
installer of air conditioning and electrical equipment which 
required lifting more than 30 pounds and working in many 
different physical positions.  Mr. M. reported that after working 
for approximately one month, it was clear that the work was too 
painful and strenuous for the Veteran due to the pain he 
experienced in his back from a previous back injury.  Thus, the 
Veteran was terminated.       

In a private medical record, dated in August 2006, it was noted 
that the Veteran was hospitalized for complaints of back pain.  
At that time, he gave a history of initially injuring his back in 
1956 when he was thrown from a bull.  According to the Veteran, 
he subsequently developed chronic back pain.  The Veteran 
indicated that in 1974, he once again injured his back.  He noted 
that he had undergone three back surgeries, one in 1956 and two 
in 1976.  According to the Veteran, at present, he had severe 
back pain.  The "reason for admission" was noted to be possible 
diskitis.  

In March 2007, the RO received VAMC outpatient treatment records, 
dated from September 1999 to March 2007.  The records show 
intermittent treatment for the Veteran's back disability.       

Private medical records show that the Veteran was hospitalized 
for two days at the end of July 2007 for pain management 
consultation due to increasing back pain.  A recent MRI showed 
marked changes at the L3-4 disk space consistent with diskitis.  
It was noted that he had undergone lumbar spine surgery in the 
past.  

In a private medical statement from J.N.D., M.D., dated in 
September 2007, Dr. D. stated that the Veteran had been disabled 
since 1977 and had been unemployable since that time due to his 
back condition.  According to Dr. D., the Veteran's back 
condition had progressed, becoming more disabling since 1977.  

In April 2008, the RO received VAMC outpatient treatment records, 
dated in January 1986.  The records show that at that time, the 
Veteran was treated for complaints of low back pain which 
radiated down his legs.  According to the Veteran, he had 
experienced such symptomatology for the past 30 years.  The 
diagnosis was low back pain.        

In March 2009, the Veteran underwent a VA examination.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  The examiner indicated that according to the 
Veteran, during service, he injured his back when he was thrown 
from a bull.  He did not seek medical treatment until 
approximately 10 days later and was given some pills for back 
pain.  According to the Veteran, he then developed a cyst at the 
end of his tailbone which was removed in 1956.  He noted that he 
continued to experience back pain but did not seek further 
treatment.  The Veteran had a subsequent back injury in 1975 with 
surgery for disc removal.  He denied seeking any treatment for 
back pain in the years between his discharge and his 1975 back 
injury.  According to the Veteran, after his surgery, he 
continued to experience back pain.  X-rays taken at the time of 
the examination were reported to show degenerative disc disease 
and moderate generalized osteoarthritis.  Following the physical 
examination and a review of the x-rays, the examiner diagnosed 
the Veteran with degenerative disc disease with underlying 
osteoarthritis of the lumbar spine.  

In the March 2009 VA examination report, the examiner noted that 
according to the Veteran, after he injured his back during 
service in 1956, he was treated with medication and returned to 
duty.  According to the Veteran, he also underwent a "back 
operation" while he was in the military.  The examiner indicated 
that there was no evidence in the Veteran's service treatment 
records of the claimed back injury or operation.  In fact, the 
examiner reported that according to the Veteran's service 
treatment records, the Veteran passed all of his PTs (physical 
training) and remained fit for duty until discharge.  The records 
did show that he had a cyst removed.  After his discharge, in 
1974, the Veteran injured his back in a work-related injury.  
However, the examiner stated that the first evidence of a 
possible back injury was reported in a 1964 employment physical 
for Bunker Hill Mines.  The Veteran was applying for a 
laborer/miner position.  At that time, he gave a history of a 
foot fracture in 1957 and the removal of the pilonidal cyst in 
1956, but did not refer to the alleged rodeo accident.  The 
examiner for the employment physical gave the Veteran a rating of 
"B+" for his back, noting the residual scar from the cyst 
removal and commenting about a reported history of "weak spells 
with back - legs gave way" with last episode occurring one year 
prior.  The Veteran was found to be physically fit for work that 
involved heavy repetitive lifting.  The Veteran again failed to 
report a history of a back injury when he was being examined 
following the 1974 work-related back injury.  At that time, x-
rays taken of the Veteran's lumbar spine were negative for 
degenerative disease and the Veteran was diagnosed with 
mechanical low back pain and secondary possible nerve root 
irritation at the L5 level from a possible disc.  According to 
the VA examiner, from that point forward, the Veteran continued 
to seek treatment for chronic back pain with bilateral sciatica.  
In light of the above, the examiner opined that if the Veteran 
was in a great deal of discomfort after his claimed in-service 
back injury, then for the remainder of his time in the service he 
would have had a difficult time completing his physical training 
tests and likely would not have pursued hard physical labor 
employment after his discharge such as working in the mines.  
Thus, it was the examiner's opinion that it was less likely than 
not that the Veteran's current back disability was related to his 
military service or any injury that occurred during that time.  
According to the examiner, the evidence suggested that the onset 
of the Veteran's current condition began in 1975 while he was 
working as a miner.         

In March 2009, the RO received private medical records, dated in 
July 1997.  The records show treatment for an unrelated disorder.  

In April 2009, the RO received private medical records, dated 
from January to April 1975.  The records show that in January 
1975, the Veteran received treatment for complaints of back pain.  
It was noted that the Veteran had injured his back in December 
1974 while working as a miner.  The diagnosis was of possible 
mechanical back pain due to discrepancy of the facet joints or 
possible nerve root irritation at the L5 level.  The remaining 
records show intermittent treatment for the Veteran's back pain.  

In April 2009, the RO received VAMC outpatient treatment records, 
dated from March 2007 to April 2009.  The records show 
intermittent treatment for the Veteran's back disability.     

C.  Analysis

In the instant case, the Veteran contends that in 1956, while he 
was in the military, he was on leave when he was thrown from a 
bull and injured his back.  The Veteran states that after the 
injury, he developed pain in his back.  According to the Veteran, 
he subsequently underwent back surgery, which included the 
removal of a cyst.  He reports that after his discharge, he 
continued to experience chronic back pain.  The Veteran notes 
that when he re-injured his back in 1974 and had to undergo 
laminectomies, he was told that there was residual scar tissue 
from his previous in-service surgery, with nerve entrapment.  He 
maintains that his currently diagnosed osteoarthritis of the 
lumbar spine, status post laminectomy at L4-5, is related to his 
period of service, specifically to his claimed in-service back 
injury.  The Board notes at the outset that the Veteran is 
competent as a layperson to report that on which he has personal 
knowledge (e.g., provide an accurate history of an in-service 
injury) or what comes to him from his senses, such as pain.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). However, a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record indicating that the Veteran has specialized 
medical training so as to be competent to render a medical 
opinion on the diagnosis or etiology of his osteoarthritis of the 
lumbar spine.  Therefore, his assertions cannot serve as a basis 
to reopen the claim for service connection for osteoarthritis of 
the lumbar spine, status post laminectomy at L4-5.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Moreover, his contention 
that his currently diagnosed osteoarthritis of the lumbar spine 
is related to his period of active service, is cumulative of his 
previous contentions at the time of his prior claim, and 
therefore, is not new and material.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

With respect to the May and June 2006 lay statements from the 
Veteran's wife, brother, daughter, and granddaughter, and the 
September 2006 lay statement from Mr. M., which were submitted in 
support of reopening the Veteran's claim of service connection 
for osteoarthritis of the lumbar spine, status post laminectomy 
at L4-5, the aforementioned lay statements essentially reiterate 
the Veteran's contention that his current osteoarthritis of the 
lumbar spine is related to his period of service, specifically to 
his claimed in-service back injury.  The evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim, that is, medical evidence 
that the osteoarthritis of the lumbar spine, first documented 
after service, was related to service, the absence of such 
evidence was the basis for the previous denial of the claim.  
Moray, 5 Vet. App. at 211, 214 (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  In addition, given that there is no 
evidence showing that the Veteran's wife, brother, daughter, 
granddaughter, and/or Mr. M. has specialized medical training so 
as to be competent to render a medical opinion on the diagnosis 
or etiology of the Veteran's osteoarthritis of the lumbar spine, 
their assertions cannot serve as a basis to reopen the claim for 
service connection for osteoarthritis of the lumbar spine, status 
post laminectomy at L4-5.     

In regard to the remainder of the evidence submitted subsequent 
to the October 1985 Board decision, the Board observes that such 
evidence is "new" in that it was not of record at the time of 
the Board's October 1985 decision.  However, the Board concludes 
that the evidence is not "material" because it does not relate 
to an unestablished fact necessary to substantiate the claim for 
service connection for osteoarthritis of the lumbar spine, status 
post laminectomy at L4-5.  In this regard, the private medical 
records, dated from January to April 1975, show the treatment the 
Veteran received after his work-related back injury in December 
1974.  At that time, he was diagnosed with possible mechanical 
back pain due to discrepancy of the facet joints or possible 
nerve root irritation at the L5 level.  In addition, the VAMC 
outpatient treatment record shows that in January 1986, the 
Veteran was treated for low back pain.  At that time, he noted 
that he had experienced such symptomatology for the past 30 
years.  Furthermore, in the private medical statement from Dr. 
J.N.D., dated in September 2007, Dr. D. stated that the Veteran 
had been disabled since 1977 due to his back condition.  The 
Board also notes that the private medical records dated in July 
1997 show treatment for an unrelated disorder.  Thus, upon a 
review of the aforementioned evidence, the Board observes that 
none of the evidence addresses the pertinent question of whether 
the Veteran's back disability is related to his period of 
service, to include the Veteran's claimed in-service back injury.    

In this case, the VAMC outpatient treatment records, dated from 
September 1999 to April 2009, the private medical treatment 
records, dated from April 2006 to June 2007, the June 2006 and 
March 2009 VA examination reports, the private medical record, 
dated in August 2006, and the private medical records, dated in 
July 2007, all merely confirm that the Veteran continues to be 
diagnosed with arthritis of the lumbar spine, without offering 
any indication (e.g., competent opinion) of a causal link or 
nexus between the Veteran's period of military service and his 
current osteoarthritis of the lumbar spine.  In fact, the opinion 
from the examiner from the March 2009 VA examination opposes, 
rather than supports the Veteran's contentions.  The examiner 
specifically opined that it was less likely than not that the 
Veteran's currently diagnosed osteoarthritis of the lumbar spine 
was related to his military service or any injury that occurred 
during that time.  Rather, the examiner linked the Veteran's 
osteoarthritis of the lumbar spine to his post-service 1975 work-
related back injury.  The Board observes that the Veteran's 
service treatment records are negative for any complaints or 
findings of a back disability, to include osteoarthritis of the 
lumbar spine, and that the first evidence of record of a 
diagnosis of osteoarthritis of the lumbar spine is in January 
1978, approximately 20 years after the Veteran's separation from 
the military.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].  There is also no competent medical evidence linking 
the Veteran's back disability to his in-service pilonidal 
cystectomy.  

The specified basis for the denial of the Veteran's claim for 
service connection for osteoarthritis of the lumbar spine, status 
post laminectomy at L4-5, was that there was no evidence of 
record which showed that the Veteran's diagnosed osteoarthritis 
of the lumbar spine was incurred in or aggravated by military 
service, nor was there any evidence showing that it was 
manifested to a compensable degree within one year of his 
service.  The aforementioned evidence submitted subsequent to the 
October 1985 Board decision, the most recent final denial, does 
not contradict this reasoning.  Therefore, the aforementioned 
evidence is not material.

The Board finds that the evidence added to the record since the 
Board's October 1985 decision, either by itself or in the context 
of all the evidence, both old and new, is not new and material 
evidence within the meaning of the cited legal authority, 
sufficient to reopen the Veteran's claim for service connection 
for osteoarthritis of the lumbar spine, status post laminectomy 
at L4-5.   



ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for osteoarthritis of the 
lumbar spine, status post laminectomy at L4-5. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


